     Case 2:18-cv-02921-TLN-JDP Document 58 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL GODINEZ,                                   Case No. 2:18-cv-2921-TLN-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING PLAINTIFF TO
                                                        SUBMIT A COMPLETED USM-285 FORM
13           v.                                         FOR DEFENDANT ADAMS
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17          On January 13, 2021, plaintiff was ordered to complete and return to the court, within

18   thirty days, the summons, one USM-285 form, and copies of his complaint that are required to

19   effect service on the defendant Darrel Adams. ECF No. 56. On February 16, 2021, plaintiff

20   submitted the required documents for service. ECF No. 57. Plaintiff submission, however, failed

21   to provide an address for defendant Adams. Without that information, the U.S. Marshal will not

22   be able to properly serve Adams with a copy of the summons and complaint.

23          Accordingly, it is hereby ORDERED that:

24          1. The Clerk of the Court is directed to send one USM-285 form.

25          2. Within thirty days of the date of this order, plaintiff shall submit to the court the

26   completed USM-285 form that includes an address for defendant Darrel Adams.

27          3. Failure to timely return the completed USM-285 form may result in a recommendation

28   that defendant Adams be dismissed from this action for failure to timely effectuate service of
                                                        1
     Case 2:18-cv-02921-TLN-JDP Document 58 Filed 02/26/21 Page 2 of 2


 1   process. See Fed. R. Civ. P. 4(m).

 2
     IT IS SO ORDERED.
 3

 4
     Dated:    February 25, 2021
 5                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
